Third District Court of Appeal
                               State of Florida

                          Opinion filed April 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1172
                       Lower Tribunal No. 20-23239
                          ________________

                    Martin Lustgarten Acherman,
                                  Appellant,

                                     vs.

  Hiscox Insurance Services (Guernsey) Limited, etc., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Osorio Internacional, P.A., and Carlos F. Osorio, Warren D. Zaffuto
and Andres F. Rey, for appellant.

      Simon, Reed & Salazar, P.A., and Michael Simon; Russo Appellate
Firm, P.A., and Elizabeth K. Russo, for appellee Hiscox Insurance Services
(Guernsey) Limited.


Before LINDSEY, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed.   Manrique v. Fabbri, 493 So. 2d 437, 440 (Fla. 1986)

(“‘[C]ourts possess discretion to decline to exercise jurisdiction in recognition

of the parties’ free and voluntary choice of a different forum.’” (quoting Smith,

Valentino & Smith, Inc. v. Superior Court of Los Angeles County, 17 Cal. 3d

491, 495 (1976))); Farmers Grp., Inc. v. Madio & Co., Inc., 869 So. 2d 581,

582 (Fla. 4th DCA 2004) (stating the court will “not preclude enforcement of

an otherwise valid forum selection clause where . . . there is a significant and

obvious nexus between the claim and the Agreement”); World Vacation

Travel, S.A., de C.V. v. Brooker, 799 So. 2d 410, 412 (Fla. 3d DCA 2001)

(enforcing a forum selection clause where the appellees claims were not

severable from the agreement, and the claims arose solely out of the

agreement).




                                       2